Dismissed and Memorandum Opinion filed June 24, 2004








Dismissed and Memorandum Opinion filed June 24, 2004.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-04-00445-CR
____________
 
ABRAHAM
PIZANO, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
337th District Court
Harris County,
Texas
Trial Court Cause No. 984,661
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea to possession of more than
four, but less than 200, grams of cocaine. 
In accordance with the terms of a plea bargain agreement with the State,
on April 19, 2004, the trial court sentenced appellant to confinement for five
years in the Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of
appeal.  Because appellant has no right
to appeal, we dismiss.  




The trial court entered a certification of the defendant=s right to appeal in which the court
certified that this is a plea bargain case, and the defendant has no right of
appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court=s certification is included in the
record on appeal.  See Tex. R. App. P. 25.2(d).
Accordingly, we dismiss the appeal.  
 
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 24, 2004.
Panel consists of Chief Justice
Hedges and Justices Frost and Guzman. 
Do Not Publish C Tex. R. App.
P. 47.2(b).